ACCEPTED
                                                                                           14-15-00527-CR
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     12/28/2015 5:26:26 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                                IN THE
                      FOURTEENTH COURT OF APPEALS
                               OF TEXAS                                    FILED IN
                                                                    14th COURT OF APPEALS
                                                                       HOUSTON, TEXAS
VINCENT EDWARD BROUSSARD                          §      CASE NO.   14-15-00526-CR
                                                                    12/28/2015 5:26:26 PM
                                                  §      CASE NO.   14-15-00527-CR
                                                                    CHRISTOPHER A. PRINE
                                                  §                          Clerk
VS.                                               §      On Appeal From Harris County
                                                  §      Cause No. 1444909 &
                                                  §      Cause No. 1447644
                                                  §      184TH District Court
THE STATE OF TEXAS                                §

      COURT-APPOINTED COUNSEL’S MOTION TO WITHDRAW

TO THE COURT OF APPEALS:

       Cheri Duncan, Assistant Public Defender in the Harris County Public

Defender’s Office, moves to withdraw as court-appointed attorney of record for the

Appellant, VINCENT EDWARD BROUSSARD, in this case.

                                             I.

       Counsel is filing, simultaneously with this motion, a Brief for Appellant, in

which she argues that there are no non-frivolous issues to be raised in Appellant’s

appeal. See Anders v. California, 386 U.S. 738 (1967).

       For the reasons described in the brief, counsel moves that she be allowed to

withdraw from representing Appellant further in this appeal. If this Court grants her

motion, counsel will attempt to inform the Appellant of the result of his appeal and

will also attempt to inform the Appellant that he may, on his own, pursue

discretionary review in the Court of Criminal Appeals. See Ex parte Wilson, 956 S.W.2d
25, 27 (Tex. Crim. App. 1997).

                                          II.

      Counsel will send Appellant the trial court record, and requests the Court to

grant Appellant additional time to file a pro se brief in addition to the brief that

counsel is filing with this motion. Counsel will deliver to Appellant, by Certified Mail

– RRR, a copy of this motion, as well as a copy of the Brief for Appellant brief and a

copy of the entire appellate record.

                                       PRAYER

      For these reasons, counsel moves that she be allowed to withdraw as court-

appointed attorney of       record for the Appellant, VINCENT EDWARD

BROUSSARD.

                                                Respectfully submitted,

                                                ALEXANDER BUNIN
                                                Chief Public Defender
                                                Harris County Texas

                                                /s/ Cheri Duncan
                                                ___________________________
                                                CHERI DUNCAN
                                                Assistant Public Defender
                                                Harris County Texas
                                                1201 Franklin 13th Floor
                                                Houston Texas 77002
                                                Texas Bar No. 06210500
                                                (713) 368-0016
                                                (713) 368-9278 (Fax)
                                                cheri.duncan@pdo.hctx.net

                                                Attorney for Appellant
                                           2
                             CERTIFICATE OF SERVICE

      I certify that a copy of this brief was served electronically on the Harris County

District Attorney’s Office on December 28, 2015.



                                        /s/ Cheri Duncan
                                        __________________________________
                                        Cheri Duncan




                                           3